DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim recites “the ozone generation apparatus comprises the ozone analyzer” when the ozone analyzer is already required by claim 1 from which claim 9 depends. Therefore the claims fails to further limit the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 5, 8-12 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable Thorn (US 2016/0089463) in view of Conners (US 6,086,833) in view of Galbraith (US 2013/0216627) and further in view of Weber (US 2009/0185959).
Regarding claim 1, Thorn (US 2016/0089463) teaches a system for disinfecting pipes (Title, Abstract), the system comprising: a conduit (Fig. 1 convey line 100), the conduit having an inlet, an outlet, and an interior volume in fluid communication with the inlet and outlet (fig. 1 line 100; paragraph [0018]); and an ozone generation apparatus for producing gaseous ozone (ozone generator 20), wherein the ozone generation apparatus is in fluid communication with the inlet (Fig. 1), the ozone generation device consisting essentially of an ozone concentrator, one or more ozone reaction chambers an ozone analyzer, air blower system, motor, compressor, cooling coil, and sieve bed (Paragraph [0030], [0035], Fig. 1 ozone analyzer 24, blower is recited; pumps require or make obvious a motor). Thorn appears to be silent with regards to the pressure a compressor, a cooling coil, and a sieve bed.
Conners (US 6,086,833) teaches that ozone decomposition increases with increasing pressure (Column 1 lines 50-57), therefore establishing pressure as a result-effective variable. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Thorn such that the pressure of the mixture within the conduit is between 0.1-15 psig to arrive at the claimed invention. One would have been motivated to do so as an ordinary artisan would desire to optimize the result-effective variable that is pressure to achieve an ozone mixture that does not decompose prematurely to allow for a good disinfection, and the motivation to optimize a result-effective variable is prime facie obviousness. See MPEP 2144.05(II)(B) for more details.

Regarding claim 5, Thorn further teaches an ozone destruction apparatus in communication with the outlet (Fig. 1 ozone destruction module 18).
Regarding claim 8, Thorn further teaches the ozone apparatus comprises a blower system (the ozone is transported through the pipe and thus necessitates or at least makes obvious a blower; furthermore air source 14 reads on this limitation).
Regarding claim 9, Thorn further teaches an ozone analyzer (Fig. 1 ozone analyzer 24).
With regards to claim 10, Thorn (US 2016/0089463) teaches a system for disinfecting pipes (Title, Abstract), the system comprising: a conduit (Fig. 1 convey line 100), the conduit having an inlet, an outlet, and an interior volume in fluid communication with the inlet and outlet (fig. 1 line 100; paragraph [0018]); the interior volume containing a fluid consisting essentially of gaseous ozone and air (compressed air source 14 and ozone generator 20 are the only sources of fluid in the system); and an ozone generation apparatus for producing gaseous ozone (ozone generator 20), wherein the ozone 
Regarding the limitation directed towards pressure: Conners teaches that ozone decomposition increases with increasing pressure (Column 1 lines 50-57), therefore establishing pressure as a result-effective variable. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Thorn such that the pressure of the mixture within the conduit is between 0.1-15 psig to arrive at the claimed invention. One would have been motivated to do so as an ordinary artisan would desire to optimize the result-effective variable that is pressure to achieve an ozone mixture that does not decompose prematurely to allow for a good disinfection, and the motivation to optimize a result-effective variable is prime facie obviousness. See MPEP 2144.05(II)(B) for more details.
Further regarding the limitation directed towards a sieve bed with a material absorbing water vapor: Galbraith (US 2013/0216627) teaches an oxygen concentrator (abstract) that comprises a sieve bed with a material that absorbs moisture (Figs. 6a-7b; sieve beds portrayed with fibrous pad 139 coalesces moisture to protect from moisture; Paragraph [0236]). Weber (US 2009/0185959) teaches that excessive water content in the oxygen used for ozone production can lower ozone output (Paragraph [0036]). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Thorn in view of Conners such that there is a sieve bed comprising a material which absorbs water included in the oxygen concentrator of the ozone generator 20 (Paragraph [0030]) taught by Thorn to arrive at the claimed invention. One would have been motivated to do so in order to increase and improve the ozone output to arrive at a more efficient and effective device.

Regarding claim 21 Thorn in view of Conners teaches the fluid consists of gaseous ozone and air (Paragraph [0018]).
Regarding claim 22, Thorn further teaches the fluid consists of the mixture of gaseous ozone and air (Paragraph [0018]). This feature has already been incorporated into the primary reference and proven obvious. No further analysis is necessary.
Regarding claim 23, it would have been obvious to an ordinary artisan to include a sieve bed in the device taught by Thorn to arrive at the claimed invention. See the rejection of claim 10 above.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorn (US 2016/0089463) in view of Conners (US 6,086,833) as applied to claims 1, 5, 8, 9, and 21 above and further in view of Ludwig (US 6,960,321).
With regards to claim 4, Thorn in view of Conners teaches all the limitations of claim 1. Thorn appears to be silent with regards to riser pipes.
Ludwig (US 6,960,321) teaches a sterilizations system using sterile gas (Abstract) wherein the system comprises riser pipes at the inlet and outlet of the conduit (Fig. 3 shows many risers, Column 6 lines 17-24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ozone disinfection system taught by Thorn in view of Conners into the pipe system taught by Ludwig or alternatively include riser pipes in the system taught by Thorn. One would have been motivated to do so in order to sterilize a conventional pipe system in .

	Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorn (US 2016/0089463) in view of Conners (US 6,086,833) as applied to claims 1, 5, 8, 9, and 21 above and further in view of Schulz (US 2005/0249631).
With regards to claim 6, Thorn in view of Conners teaches all the limitations of claim 5. Thorn in view of Conners appear to be silent with regards to a liquid bypass system.
Schulz (US 2005/0249631) teaches the ozone destruction apparatus further comprises a liquid bypass system (Fig. 2 isolation valve 22; Paragraph [0027]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ozone disinfection system taught by Thorn in view of Conners into the pipe system taught by Schulz. One would have been motivated to do so in order to sterilize a conventional pipe system in need of sterilization. All of the claimed features are taught by the prior art and an ordinary artisan could have combined them with a reasonable expectation of success. MPEP 2143(I)(A).
	With regards to claim 7, Thorn in view of Conners teaches all the limitations of claim 5. Thorn in view of Conners appear to be silent with regards to a relief valve.
Schulz further teaches a relief valve is positioned between the outlet and the ozone destruction apparatus (Fig. 2 isolation valve 28; paragraph [0027]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ozone disinfection system taught by Thorn in view of Conners into the pipe system taught by Schulz. One would have been motivated to do so in order to sterilize a conventional pipe system in need of sterilization. All of the claimed features are taught by the prior art and an ordinary artisan could have combined them with a reasonable expectation of success. MPEP 2143(I)(A).


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorn (US 2016/0089463) in view of Conners (US 6,086,833) in view of Galbraith (US 2013/0216627) and further in view of Weber (US 2009/0185959) as applied to claims 10-12 and 22-23 above, and further in view of Schulz (US 2005/0249631).
With regards to claim 13, Thorn in view of Conners in view of Galbraith and further in view of Weber teaches all the limitations of claim 11. Thorn teaches a controller that adjust the rate of ozone production after a specific concentration is reached (Paragraph [0038]), but appears to be silent with regards to a program.
Schulz further teaches the system comprises a controller (Fig. 2 programmable logic controller 78) in electrical communication with the ozone generation apparatus and the ozone analyzer (Fig. 2; Paragraph [0036]), the controller being configured to execute a program stored in the controller to adjust the rate of ozone production after a specified concentration of ozone is reached within the interior volume, or an ozone exposure time is reached within the interior volume, or a calculated product of concentration of ozone and ozone exposure time is reached within the interior volume (Paragraphs [0036]-[0037] and [0051]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Thorn such that the adjusting of the controller is completed by executing a program stored on the controller. One would have been motivated to do so to successfully and automatically implement the feedback control algorithm to arrive at a reliable and successfully operable ozone disinfection system. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorn (US 2016/0089463) in view of Conners (US 6,086,833) in view of Galbraith (US 2013/0216627) and further in  as applied to claims 10-12 and 22-23 above, and further in view of Andersen (US 2018/0008734).
With regards to claim 14, Schulz in view of Thorn in view of Conners teaches all the limitations of claim 10. Schultz appears to be silent with regards to the ozone destruction apparatus comprising a catalyst.
Andersen (US 2018/0008734) teaches an ozone destroyer comprising a catalyst that includes manganese dioxide (Paragraph [0074]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the manganese dioxide catalyst for destroying ozone in the ozone destroyer taught by Schulz to arrive at the claimed invention. One would have been motivated to do so as the combination of familiar prior art elements according to known methods to achieve the predictable result of a successful disinfection system is prime facie obviousness. See MPEP 2143(I)(A) for more details.

Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. 
Applicant’s remarks on page 6 directed towards claim 1 and 10 arguing that Thorn fails to teach the limitation of “air” are not persuasive. There are no limitations in the claim directed towards the humidity of the air and therefore the arguments are not commensurate with the scope of the claim. Further the transitional phrase “consisting essentially of” allows for other components not recited that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). So assuming arguendo even if (without concession) the inclusion of extra moisture is different than what the instant claim sets forth applicant has failed to provide an argument how the inclusion or exclusion of said moisture materially affects the basic and novel characteristics of the claimed invention.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1759